Citation Nr: 0015478	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection allergies including a skin 
disorder and allergic ethmoid rhino sinusitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active duty from February 1987 to August 
1994.  In a July 1997 Remand, the Board of Veterans' Appeals 
(Board) requested that the Regional Office (RO) schedule the 
veteran for a medical examination to determine his current 
disorder and whether it is related to his military service.  
Although the veteran underwent an examination, and allergic 
ethmoid rhino sinusitis was diagnosed, the examiner did not 
include an opinion concerning whether the current disability 
was incurred or aggravated during active military service.  

Further, the veteran has repeatedly referred to a skin rash 
that he describes as an allergic reaction.  The service 
medical records show that he received treatment on different 
occasions for variously diagnosed skin disorders that 
included allergic "atopia" (March 1993), allergic 
dermatitis (November 1993) and urticaria (June 1994).  Post 
service VA medical records dated in July 1996 show that he 
received treatment for recurring urticaria.  The veteran was 
not scheduled for a dermatology examination to determine the 
current status of this disorder or whether it is related to 
service.  Therefore, further examination is required.   

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held, in Stegall v. West, 11 Vet. App. 268 (1998) 
that a Remand by the Court or the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.

Therefore, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule an examination 
concerning the veteran's allergies.  Any 
necessary tests and studies should be 
performed.  The examiner should review 
the veteran's records and express an 
opinion as to 1) whether the diagnosed 
allergic ethmoid rhino sinusitis is 
related to the veteran's military 
service; and 2) whether the veteran has a 
diagnosable skin disorder, and if so, 
whether it is related to his military 
service.  The report should contain the 
full rationale for all opinions 
expressed.  The veteran's claims folder 
should be available to the examiner.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  He is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




